Exhibit 10.1

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 dated as of June 14, 2012 (this “Amendment”) to the Amended and
Restated Credit Agreement dated as of November 25, 2009 and amended and restated
as of June 3, 2011 (the “Existing Credit Agreement”) among Cloud Peak Energy
Resources LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto, each Lender from time to time party thereto (the
“Lenders”), each Issuing Bank party thereto and Morgan Stanley Senior
Funding, Inc., as Administrative Agent (the “Administrative Agent”) and
Swingline Lender.  Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to them in the Existing Credit Agreement as
amended by this Amendment (as so amended, the “Credit Agreement”).

 

RECITALS:

 

The Borrower has requested certain amendments to the Existing Credit Agreement
on behalf of itself and the other Loan Parties, and the other parties hereto are
willing, on and subject to the terms and conditions set forth herein, to effect
such amendments.

 

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.  Amendments To Certain Definitions.  The definitions of “Available
Net Income Basket Amount” and “Available Equity Basket Amount” are hereby
deleted in their entirety and replaced with the following defined term:

 

“Available Amount” means at any date, an amount equal to the sum of:

 

(a)           50% of cumulative Consolidated Net Income from the period
beginning on January 1, 2010 and ending with the fiscal quarter ending on or
most recently prior to such date (or, if such cumulative amount is negative,
$0); plus

 

(b)           100% of the aggregate net cash proceeds received by the Borrower
from issuances by the Borrower of Equity Interests (other than Disqualified
Equity Interests) or from issuances by Holdings of Equity Interests, the net
cash proceeds of which are contributed to the Borrower as additional common
Equity Interests (other than Disqualified Equity Interests), in each case, since
the Effective Date; provided that solely to the extent that such payments are
included in the calculation of EBITDA for a period by operation of clause
(b)(xiv) of the definition thereof, payments by RTEA or its Affiliates (other
than the Borrower and its Subsidiaries) on behalf of the Borrower or its
Subsidiaries in connection with the Acquisition Documents that are contributions
or deemed to be contributions, directly or indirectly, to the equity capital of
the Borrower shall not be considered an issuance of Equity Interests for
purposes of determining the Available Amount; minus

 

(c)           the aggregate amount of the Available Amount otherwise applied
under the Agreement since the Effective Date.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Amendments to Certain Affirmative Covenants.

 

(a)           Section 5.13 of the Existing Credit Agreement is hereby amended by
replacing the last sentence thereof with the following two sentences:

 

If such Subsidiary is or subsequently becomes a Wholly-Owned Restricted
Subsidiary that is not a Foreign Subsidiary and is not prohibited by applicable
law or regulation from guaranteeing the Borrower’s obligations hereunder, the
Borrower shall cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary (x) as it relates to any Real Property, within
90 days after such event and (y) otherwise, within 30 days after such event (or,
in each case, such later date as the Administrative Agent in its sole discretion
may otherwise agree).  Notwithstanding the foregoing, if such Subsidiary holds
no assets whatsoever, the Borrower and such Subsidiary shall not be required to
comply with the obligations of this Section 5.13 (and the time periods specified
above shall not commence to run) until the date on which such Subsidiary
acquires assets.

 

(b)           Section 5.14(a) of the Existing Credit Agreement is hereby amended
by replacing the first sentence thereof with the following sentence:

 

The Credit Parties will execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law, or that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied (subject, to the extent applicable, to
the time periods provided for in Section 5.13 and Section 5.14(b) for the type
of Collateral referred to therein), all at the Borrower’s expense.

 

(c)           Section 5.14(b) of the Existing Credit Agreement is hereby amended
to add the following phrase after the word “will” and before the word “cause” in
the 5th line thereof:

 

, within (x) in the case of any Real Property, 90 days after the acquisition
thereof and (y) otherwise, 30 days after the acquisition thereof (or, in each
case, such later date as the Administrative Agent in its sole discretion may
otherwise agree),

 

SECTION 3.  Amendment To Debt Covenant.

 

(a)           Section 6.01(viii) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(viii)        (A) Debt of the Borrower or any Restricted Subsidiary in existence
on the date any Person becomes a Restricted Subsidiary as a result of an
Acquisition or other acquisition by the Borrower and its other Restricted
Subsidiaries, (B) Debt of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets before
the acquisition thereof and (C) unsecured Debt of the Borrower or any Restricted
Subsidiary (including unsecured Debt of any Person that becomes a Restricted
Subsidiary after the Effective Date); and extension, renewals and replacements
of any such Debt under sub-clauses (A), (B) and (C) of this clause (viii)

 

2

--------------------------------------------------------------------------------


 

that do not result in an earlier maturity date or decreased weighted average
life thereof; provided that the aggregate principal amount of Debt outstanding
at any time and permitted by this clause (viii) shall not exceed the greater of
$100,000,000 and 8% of Consolidated Net Tangible Assets determined at such time;

 

(b)           Section 6.01(x) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

(x)           Debt of Foreign Subsidiaries engaged in Permitted Businesses for
general corporate purposes in an aggregate amount not to exceed $50,000,000 at
any time outstanding;

 

SECTION 4.  Amendments To Liens Covenant.

 

(a)           Section 6.02 of the Existing Credit Agreement is hereby amended by
restating clause (v) thereof to read in full as follows:

 

(v)           Liens on assets acquired, constructed or improved by the Borrower
or any Restricted Subsidiary (including, for the avoidance of doubt, Liens
existing on assets or entities at the time of their acquisition); provided that
(A) the Debt secured by such Liens is permitted by sub-clauses (A) or (B) of
Section 6.01(viii), and (B) such Liens will not apply to any other property of
the Borrower or any Restricted Subsidiary, and any extension, renewal or
replacements thereof;

 

(b)           Section 6.02 of the Existing Credit Agreement is hereby further
amended by (1) deleting the word “or” at the end of clause (viii) thereof and
(2) restating clause (ix) thereof and adding a new clause (x) at the end thereof
to read in full as follows:

 

(ix)          Liens securing obligations of Foreign Subsidiaries engaged in
Permitted Businesses in an aggregate amount not to exceed $50,000,000; provided
that (A) any Debt secured by such Liens is permitted by Section 6.01(x), and
(B) such Liens will not apply to any other property of the Borrower or any
Restricted Subsidiary other than Foreign Subsidiaries; or

 

(x)           Liens not permitted by the foregoing clauses of this Section 6.02
securing obligations in an aggregate amount outstanding or, if less in each
case, on assets with an aggregate fair market value (determined immediately
prior to the incurrence of such Lien), that together do not exceed 12.0% of
Consolidated Net Tangible Assets determined at such time.

 

SECTION 5.  Amendments To Investments Covenant.

 

(a)           Sections 6.04(c) and (d) of the Existing Credit Agreement are
hereby amended and restated in their entirety as follows:

 

(c)           [RESERVED];

 

(d)           Investments by the Borrower and its Restricted Subsidiaries in
Credit Parties and Foreign Subsidiaries (in each case, including immediately
after giving effect

 

3

--------------------------------------------------------------------------------


 

to and as a result of such Investment) and Persons other than Credit Parties;
provided that:

 

(i)            unless the Investment Grade Date has occurred, the aggregate
amount of Investments made by the Borrower and its Restricted Subsidiaries in
Persons other than Credit Parties and Foreign Subsidiaries that are Wholly-Owned
Restricted Subsidiaries (or in Persons that would become a Credit Party or such
a Foreign Subsidiary pursuant to an Acquisition permitted pursuant to
Section 6.04(d)(ii)) shall not at any time exceed the sum of (x) the greater of
(A) $100,000,000 and (B) 8% of Consolidated Net Tangible Assets determined at
such date plus (y) if positive, the Available Amount plus (z) the aggregate
amount of any cash repayment of or return on such Investments theretofore
received by the Borrower and its Restricted Subsidiaries; and

 

(ii)           if such Investment comprises an Acquisition:

 

(A)          immediately before and immediately after giving Pro Forma Effect to
any such Acquisition, no Event of Default shall have occurred and be continuing;

 

(B)          any Person or other property acquired in such Acquisition is in a
Permitted Business; and

 

(C)          unless the aggregate principal amount of Debt incurred by the
Borrower and its Restricted Subsidiaries in connection with such Acquisition
(including without limitation Acquired Debt) is less than $5,000,000,
immediately after giving effect to such Acquisition, the Borrower shall be in
Pro Forma Compliance with Section 6.11 and Section 6.12, determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or Section 5.01(b) as though such
Acquisition had been consummated as of the first day of the fiscal period
covered thereby (and such compliance shall be evidenced by a certificate from a
Financial Officer of the Borrower determining such compliance calculation in
reasonable detail).

 

(b)           Section 6.04(o) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

(o)           other Investments not permitted by the foregoing clauses of this
Section 6.04 in an aggregate amount not to exceed at the time made the sum of
(x) the greater of (i) $75,000,000 and (ii) 6% of Consolidated Net Tangible
Assets determined at such date, plus (y) if positive, the Available Amount.

 

SECTION 6.  Amendments To Restricted Payments Covenant.  Section 6.07(g) of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows

 

(g)           so long as no Event of Default shall have occurred and be
continuing immediately before or after giving effect thereto, the Borrower may
make other

 

4

--------------------------------------------------------------------------------


 

payments or distributions not otherwise permitted under this Section 6.07 in an
aggregate amount, for all such Restricted Payments made pursuant to this clause
(g) after the Restatement Effective Date, not to exceed the sum of (x)
$100,000,000 plus (y) if positive, the Available Amount.

 

SECTION 7.  Amendments To Restrictive Agreements Covenant.  Section 6.09 is
hereby amended to replace clause (ii) of the proviso thereof with the following:

 

(ii) the foregoing shall not apply to restrictions and conditions (A) existing
on the Restatement Effective Date and identified on Schedule 6.09 or
(B) existing on an entity or asset at the time such entity or asset is acquired
by the Borrower or any Restricted Subsidiary (but, in each case of (A) and (B),
shall apply to any amendment or modification expanding the scope of, or any
extension or renewal of, any such restriction or condition)

 

SECTION 8.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each other
party hereto that as of the date hereof and as of the Amendment Effective Date
with respect to itself and each other Credit Party:

 

(a)           Each of the execution and delivery of this Amendment and the
performance of the Credit Agreement as amended is within its corporate or
limited liability company powers and has been duly authorized by all necessary
corporate or limited liability company action and, if required, stockholder or
member action.  This Amendment has been duly executed and delivered by each
Credit Party.  Each of this Amendment and the Credit Agreement as amended hereby
is a legal, valid and binding obligation of each Credit Party, in each case
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(b)           The entry into this Amendment and the performance of the
transactions contemplated hereunder and by the Credit Agreement as so amended
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect in all material respects, (ii)
filings, consents and notices necessary to perfect or acknowledge, to the
fullest extent possible, the Transaction Liens and (iii) notices required under
the Mining Permits (including to the Bureau of Alcohol, Tobacco and Firearms)
and Environmental Permits regarding a change in control solely to the extent
required for the exercise of remedies under the Security Documents, which will
be given to the applicable Governmental Authority on or prior to the date by
which such notices are due, (b) will not violate any charter, by-laws or
organizational documents of the Borrower or any of its Restricted Subsidiaries,
(c) will not violate any applicable law or regulation (including any
Environmental Law or Mining Law) or any order of any Governmental Authority
(including any Environmental Permit or Mining Permit), (d) will not violate or
result in a default under any indenture, lease (including any Mining Lease),
agreement or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or any of their respective properties, or give rise to a right
thereunder to require the Borrower or any of its Restricted Subsidiaries to make
any payment, except in each case referred to in clause (c) or (d) to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect and (e) will not result in the creation or imposition of any Lien
(other than the Transaction Liens) on any property of the Borrower or any of its
Restricted Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

(c)           The representations and warranties of each Credit Party set forth
in Article 3 of the Credit Agreement and in the other Loan Documents are true
and correct (or, in the case of any representation and warranty that is not by
its express terms limited by a materiality or “Material Adverse Effect”
exception or qualifier, true in all material respects) on and as of the
Amendment Effective Date (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty is true and correct as of such earlier date).

 

(d)           After giving effect to this Amendment and the transactions
contemplated hereby, no Default has occurred and is continuing.

 

SECTION 9.  Reaffirmation.

 

(a)           It is the intention of each of the parties hereto (including each
Guarantor) that the Existing Credit Agreement be amended so as to preserve the
perfection and priority of all security interests securing indebtedness and
obligations under the Existing Credit Agreement and the guarantees thereof and
all Debt and obligations of the Credit Parties under the Credit Agreement shall
be secured by the Security Documents and that this Amendment does not constitute
a novation of obligations and liabilities existing under the Existing Credit
Agreement.

 

(b)           Each Credit Party hereby (i) confirms that each Loan Document to
which it is a party or is otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance in
of the Secured Obligations, as the case may be, and (ii) confirms that it has
granted to the Administrative Agent for the benefit of the Secured Parties a
continuing lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Secured Obligations
(whether at stated maturity, by acceleration or otherwise).

 

SECTION 10.  Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent (the date
on which all of such conditions shall first be satisfied, the “Amendment
Effective Date”):

 

(a)    The Administrative Agent shall have received from the Borrower, the
Required Lenders and the Administrative Agent either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of this Amendment.

 

(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Amendment and any other legal matters relating to the
Credit Parties and the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)    The Administrative Agent shall have received a certificate dated as of
the Amendment Effective Date, and signed by a Vice President or Financial
Officer of the Borrower, certifying that (i) the representations and warranties
set forth in Section 8 of this Amendment are true as of the Amendment Effective
Date, (ii) after giving effect to this Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing

 

6

--------------------------------------------------------------------------------


 

and (iii) the conditions set forth in Section 10 have been satisfied on and as
of the Amendment Effective Date (other than conditions that are subject to the
satisfaction of the Agent).

 

(d)    The Credit Parties shall have paid, or have caused to be paid, all
invoiced fees and other amounts due and payable to the Lender Parties on or
before the Amendment Effective Date, including, to the extent invoiced, all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Credit Party under the Loan Documents,
together with all other fees separately agreed to in writing by the Borrower and
the Administrative Agent (or any of its Affiliates).

 

(e)    Since December 31, 2011, there has been no Material Adverse Effect.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.

 

SECTION 11.  Effect of Amendment.  (a) Except as expressly set forth herein or
in the Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

(b)           On and after the Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Credit Agreement as
amended by this Amendment.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

(c)           The changes to the definitions of “Available Net Income Basket
Amount”, “Available Equity Basket Amount” and “Available Amount” effected
pursuant to this Amendment shall apply and be effective on and after the
Amendment Effective Date.  The definitions of “Available Net Income Basket
Amount” and “Available Equity Basket Amount” in Section 1.01 of the Existing
Credit Agreement shall apply and be effective for the period ending on, but not
including, the Amendment Effective Date.

 

SECTION 12.  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 13.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

 

SECTION 14.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a

 

7

--------------------------------------------------------------------------------


 

signature page to this Amendment by telecopy or pdf by email will be effective
as delivery of a manually executed counterpart of this Amendment.

 

SECTION 15.  Headings.  Section headings herein are included for convenience of
reference only and are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

SECTION 16.  Severability.  If any provision of this Amendment or any other Loan
Document is invalid, illegal or unenforceable in any jurisdiction then, to the
fullest extent permitted by law, (i) such provision shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
invalidity, illegality or unenforceability, (ii) the other provisions of the
Loan Documents shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Lender Parties in order to carry
out the intentions of the parties thereto as nearly as may be possible and
(iii) the invalidity, illegality or unenforceability of any such provision in
any jurisdiction shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.

 

[Remainder of page intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CLOUD PEAK ENERGY RESOURCES LLC, as Borrower

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

EVP and CFO

 

 

 

 

 

ANTELOPE COAL LLC
CABALLO ROJO LLC
CABALLO ROJO HOLDINGS LLC
CLOUD PEAK ENERGY SERVICES COMPANY
CLOUD PEAK ENERGY FINANCE CORP.
CLOUD PEAK ENERGY LOGISTICS LLC
CORDERO MINING LLC
CORDERO MINING HOLDINGS LLC
CORDERO OIL AND GAS LLC
KENNECOTT COAL SALES LLC
NERCO LLC
NERCO COAL LLC
NERCO COAL SALES LLC
PROSPECT LAND AND DEVELOPMENT LLC
RESOURCE DEVELOPMENT LLC
SEQUATCHIE VALLEY COAL CORPORATION
SPRING CREEK COAL LLC
WESTERN MINERALS LLC,

as Guarantors

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

EVP and CFO

 

[Signature page to Amendment]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Swingline
Lender

 

 

 

 

 

By:

/s/ Scott Taylor

 

 

Name:

Scott Taylor

 

 

Title:

Vice President

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as Issuing Bank

 

 

 

 

 

By:

/s/ Scott Taylor

 

 

Name:

Scott Taylor

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

/s/ Dale A. Stein

 

 

Name:

Dale A. Stein

 

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Sarah Thomas

 

 

Name:

Sarah Thomas

 

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name:

Shaheen Malik

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Patrick Freytag

 

 

Name:

Patrick Freytag

 

 

Title:

Associate

 

[Signature page to Amendment]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as Lender

 

 

 

 

 

By:

/s/ Chris Benton

 

 

Name:

Chris Benton

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,
as Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

/s/ Jeff Benedix

 

 

Name:

Jeff Benedix

 

 

Title:

Assistant Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.
as Lender

 

 

 

 

 

By:

/s/ Gitanjali Pundir

 

 

Name:

Gitanjali Pundir

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Lender

 

 

 

 

 

By:

/s/ Michael Ouellet

 

 

Name:

Michael Ouellet

 

 

Title:

Director

 

 

 

 

 

COMERICA BANK,
as Lender

 

 

 

 

 

By:

/s/ Fatima Arshad

 

 

Name:

Fatima Arshad

 

 

Title:

Vice President

 

[Signature page to Amendment]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.
as Lender

 

 

 

 

 

By:

/s/ Raymond G. Dunning

 

 

Name:

Raymond G. Dunning

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ING CAPITAL LLC,
as Lender

 

 

 

 

 

By:

/s/ Remko van de Water

 

 

Name:

Remko van de Water

 

 

Title:

Director

 

 

 

 

 

RAYMOND JAMES BANK, FSB,
as Lender

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

Name:

Scott G. Axelrod

 

 

Title:

Vice President

 

[Signature page to Amendment]

 

--------------------------------------------------------------------------------

 